      Case 19-10071-rlj13 Doc 13 Filed 04/24/19                        Entered 04/24/19 16:24:14                Page 1 of 20
The Black and White Law Firm, P.C.
1290 S Willis Street, Suite 125
Abilene, TX 79605



Bar Number: 02371500
Phone: (325) 692-8100

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                ABILENE DIVISION

In re: Eloisa Pequeno                             xxx-xx-3142             §          Case No:     19-10071-13
       6201 Duchess Ave                                                   §
                                                                                     Date:        4/10/2019
       Abilene, TX 79606                                                  §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES

    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.

    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.

    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.

Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     $285.00                       Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $17,100.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
          Case 19-10071-rlj13 Doc 13 Filed 04/24/19                     Entered 04/24/19 16:24:14                   Page 2 of 20
Case No:      19-10071-13
Debtor(s):    Eloisa Pequeno




                                                         MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                         SECTION I
                                     DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                    FORM REVISED 7/1/17

A.   PLAN PAYMENTS:

           Debtor(s) propose(s) to pay to the Trustee the sum of:
             $285.00        per month, months    1       to   60    .

           For a total of    $17,100.00     (estimated " Base Amount ").

           First payment is due      5/10/2019       .

           The applicable commitment period ("ACP") is        36   months.

           Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:         $0.00          .

           The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
                $0.00      .

           Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
                $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:

     1.    CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are           $0.00           and shall be paid in full
           prior to disbursements to any other creditor.

     2.    STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
           noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
           amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.    DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
           Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
           the following monthly payments:


                       DSO CLAIMANTS                           SCHED. AMOUNT           %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To       The Black and White Law Firm, P.C.      , total:                 $3,700.00     ;
      $300.00   Pre-petition;    $3,400.00     disbursed by the Trustee.




                                                                   Page 2
      Case 19-10071-rlj13 Doc 13 Filed 04/24/19                       Entered 04/24/19 16:24:14                 Page 3 of 20
Case No:     19-10071-13
Debtor(s):   Eloisa Pequeno


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.

                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

Aaron's Sales and Lease                                $300.00              $0.00
Mattress
Conns Credit Corp.                                   $3,030.00              $0.00
.
CSFServicing                                         $9,149.18         $9,200.00       7.50%         Month(s) 2-60                     $187.06
2013 Chevy Cruae

B.

                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.




                                                                 Page 3
       Case 19-10071-rlj13 Doc 13 Filed 04/24/19                     Entered 04/24/19 16:24:14                Page 4 of 20
Case No:     19-10071-13
Debtor(s):   Eloisa Pequeno


F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.           VALUE                  TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Aaron's Sales and Lease                                             $300.00 Unsecured portion of the secured debt (Bifurcated)
Afni, Inc.                                                          $558.00
AT&T                                                                $608.87
Atmos Energy                                                         $75.00
Baxter Credit Union                                              $11,247.00
Baxter Credit Union                                               $5,536.00
Baxter Credit Union                                                 $385.00
C L and W PLLC                                                      $151.10
Capital One Bank                                                    $302.00
Complete Payment Recovery Services Inc                            $1,223.16
Conns Credit Corp.                                                $3,030.00 Unsecured portion of the secured debt (Bifurcated)
Credit Control Corporation                                        $1,249.47
Credit Systems International Inc                                    $448.00
Credit Systems International Inc                                    $327.00
Credit Systems International Inc                                    $310.00

                                                                Page 4
      Case 19-10071-rlj13 Doc 13 Filed 04/24/19                    Entered 04/24/19 16:24:14               Page 5 of 20
Case No:     19-10071-13
Debtor(s):   Eloisa Pequeno


Credit Systems International Inc                                  $152.00
DirecTV                                                           $382.00
eMoneyUSA                                                         $772.00
Fingerhut                                                         $306.59
First Bank Texas                                                  $116.00
Highlights                                                         $28.44
Jefferson Capital Systems, LLC                                    $173.00
LVNV Funding LLC                                                  $749.00
Merchants & Professional                                           $67.00
Midland Credit Management Inc                                     $694.78
Nemo's Coll                                                        $84.00
Nemo's Collection                                                  $66.00
Portfolio Recovery Associates                                   $1,026.72
Portfolio Recovery Associates LLC                                 $560.28
Quest Diagnostics                                                  $19.84
Reliant Energy                                                    $146.56
Salado Crossing                                                 $4,252.14
Stoneleigh Recovery Associates                                    $385.57
Stoneleigh Recovery Associates                                  $3,884.80
Suddenlink                                                        $200.67
The Estates of Northwoods                                       $4,051.58
TXU                                                                $99.01
University Of Phoenix                                           $1,293.00
US Dept Of Education/GLELSI                                    $31,128.00
US Dept Of Education/GLELSI                                    $22,990.00
US Dept Of Education/GLELSI                                     $4,938.00
West Central Texas Collection Bureau                              $926.00
Williams, Trotter & Associates                                    $926.34

TOTAL SCHEDULED UNSECURED:                                   $106,169.92

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     1%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                   § 365 PARTY                     ASSUME/REJECT        CURE AMOUNT        TERM (APPROXIMATE)      TREATMENT
                                                                                            (MONTHS __ TO __)

Esmeralda Carroll                                 Assumed                          $0.00

                                                      SECTION II
                                  DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                  FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.




                                                              Page 5
        Case 19-10071-rlj13 Doc 13 Filed 04/24/19                        Entered 04/24/19 16:24:14                 Page 6 of 20
Case No:     19-10071-13
Debtor(s):   Eloisa Pequeno


B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.




                                                                   Page 6
      Case 19-10071-rlj13 Doc 13 Filed 04/24/19                          Entered 04/24/19 16:24:14                 Page 7 of 20
Case No:     19-10071-13
Debtor(s):   Eloisa Pequeno


The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.

J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."




                                                                   Page 7
      Case 19-10071-rlj13 Doc 13 Filed 04/24/19                         Entered 04/24/19 16:24:14                 Page 8 of 20
Case No:     19-10071-13
Debtor(s):   Eloisa Pequeno


N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:

Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.




                                                                  Page 8
      Case 19-10071-rlj13 Doc 13 Filed 04/24/19                          Entered 04/24/19 16:24:14               Page 9 of 20
Case No:     19-10071-13
Debtor(s):   Eloisa Pequeno


U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.




                                                                  Page 9
     Case 19-10071-rlj13 Doc 13 Filed 04/24/19                      Entered 04/24/19 16:24:14   Page 10 of 20
Case No:     19-10071-13
Debtor(s):   Eloisa Pequeno


W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                             Page 10
     Case 19-10071-rlj13 Doc 13 Filed 04/24/19                       Entered 04/24/19 16:24:14                Page 11 of 20
Case No:     19-10071-13
Debtor(s):   Eloisa Pequeno


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.


Miscellaneous Plan Provisions
The secured creditors, if any, listed in Sections D, E(1), and E(2), of the plan will receive payments as
set-out in the "Adequate Protection Disbursements" until the attorney fees set-out in Section C are
paid in full. Then the said secured creditors will thereafter receive payments set-out in Sections D, E
(1) and E(2).

I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ PHIL BLACK
PHIL BLACK, Debtor's(s') Attorney                                         Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ PHIL BLACK                                                            02371500
PHIL BLACK, Debtor's(s') Counsel                                          State Bar Number




                                                               Page 11
     Case 19-10071-rlj13 Doc 13 Filed 04/24/19                      Entered 04/24/19 16:24:14                Page 12 of 20
Case No:     19-10071-13
Debtor(s):   Eloisa Pequeno




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the    24th day of April, 2019       :

(List each party served, specifying the name and address of each party)


Dated:              April 24, 2019                                        /s/ PHIL BLACK
                                                                          PHIL BLACK, Debtor's(s') Counsel

Aaron's Sales and Lease                          Baxter Credit Union                               Credit Systems International Inc
xxxxx-xxx8580                                    xxxxxxx0102                                       xxxxx4669
PO Box 100039                                    340 N Milwaukee Avenue                            1277 Country Club Lane
Kennesaw, GA 30156                               Vernon Hills, IL 60061                            Ft. Worth, TX 76112



Afni, Inc.                                       C L and W PLLC                                    Credit Systems International Inc
xxxxxx1720                                       x4570                                             xxxxx3381
P.O. Box 3097                                    Affordacare Urgent Care Clinic                    1277 Country Club Lane
Bloomington, IL 61702                            PO Box 4077                                       Ft. Worth, TX 76112
                                                 Abilene, TX 79608-4077


AT&T                                             Capital One Bank                                  Credit Systems International Inc
xxxxxxxx5836                                     xxxx-xxxx-xxxx-3309                               xxxxx4671
P.O. Box 630060                                  15000 Capital One Dr.                             1277 Country Club Lane
Dallas, TX 75263-0060                            Richmond, VA 23238                                Ft. Worth, TX 76112



Atmos Energy                                     Complete Payment Recovery Services                Credit Systems International Inc
xxxxxx7650                                       Inc                                               xxxxx8733
PO Box 619785                                    xxxxx9982                                         1277 Country Club Lane
Dallas, TX 78261-9785                            3500 5th Street                                   Ft. Worth, TX 76112
                                                 Northport, AL 35476


Baxter Credit Union                              Conns Credit Corp.                                CSFServicing
xxxxxxx0103                                      xxxxx2831                                         1058080
340 N Milwaukee Avenue                           P.O. Box 2358                                     PO Box 888
Vernon Hills, IL 60061                           Beaumont, TX 77704                                Arlington, TX 76004



Baxter Credit Union                              Credit Control Corporation                        DirecTV
xxxxxxx0101                                      xxxxxxxx1919                                      xxxxx2323
340 N Milwaukee Avenue                           PO Box 120630                                     PO Box 6550
Vernon Hills, IL 60061                           Newport News, VA 23612-0630                       Greenwood Village, CO 80155




                                                               Page 12
     Case 19-10071-rlj13 Doc 13 Filed 04/24/19     Entered 04/24/19 16:24:14   Page 13 of 20
Case No:     19-10071-13
Debtor(s):   Eloisa Pequeno


Eloisa Pequeno                     Jefferson Capital Systems, LLC      Portfolio Recovery Associates LLC
6201 Duchess Ave                   xxxxxxxxx0003                       xxxx-xxxx-xxxx-5215
Abilene, TX 79606                  16 Mcleland Rd.                     PO Box 12914
                                   Saint Cloud, MN 56303               Norfolk, VA 23541



eMoneyUSA                          LVNV Funding LLC                    Quest Diagnostics
xxxxxxx2783                        xxxx-xxxx-xxxx-1863                 xxxxxx6612
8700 State Line Road               P.O. Box 1269                       PO Box 740779
Leawood, KS 66206                  Greenville, SC 29602                Cincinnati, OH 45274-0779



Esmeralda Carroll                  Management Support                  Reliant Energy
5314 Spring Canyon Street          xxxx6441                            xxxx148-4
North Las Vegas, NV 89081          18065 Apple Ridge Bldg 38           P.O. Box 3765
                                   Dallas, TX 75287                    Houston, TX 77253



Fingerhut                          Merchants & Professional            Robert Wilson
6138                               xxx9376                             1407 Buddy Holly
6250 Ridgewood Road                5508 Parkcrest Dr. Suite 21         Lubbock, Texas 79401
St. Cloud, MN 56303                Austin, TX 78731



First Bank Texas                   Midland Credit Management Inc       Salado Crossing
xxxx-xxxx-xxxx-x2514               xxxxxx4897                          0202
P.O. Box 968                       2365 Northside Drive, Suite 300     13230 Blanco Rd
Baird, TX 79504                    San Diego, CA 92108                 San Antonio, TX 78216



GC Services Limited Partnership    Nemo's Coll                         States Recovery Systems, Inc
xxxxxxxxxxx1710                    xxxxxxxxxx2379                      xxxx4746
6330 Gulfton                       14631 N. Cave Creek                 2491 Sunrise Blvd
Houston, TX 77081                  Phoenix, AZ 85022                   Rancho Cordova, CA 95370-4344



Highlights                         Nemo's Collection                   Stoneleigh Recovery Associates
xxxxxx8364                         xxxxxxxxxx2378                      xxx8348
1800 Watermark Dr                  14631 N. Cave Creek                 PO Box 1479
Columbus, OH 43215                 Phoenix, AZ 85022                   Lombard, IL 6014-8479



Internal Revenue Service           Portfolio Recovery Associates       Stoneleigh Recovery Associates
Special Procedures Function        xxxxx619A                           xxxxxx7L11
1100 Commerce St.                  120 Corporate Blvd., Ste. 1         PO Box 1479
MC 5027 DAL                        Norfolk, VA 23502                   Lombard, IL 6014-8479
Dallas, Texas 75242




                                              Page 13
     Case 19-10071-rlj13 Doc 13 Filed 04/24/19     Entered 04/24/19 16:24:14   Page 14 of 20
Case No:     19-10071-13
Debtor(s):   Eloisa Pequeno


Suddenlink                         West Central Texas Collection Bureau
xxx-xxxx-xxxxx1918                 xxx9613
PO Box 742535                      P.O. Box 2586
Cincinnati, OH 45274-2535          Abilene, TX 79604



The CBE Group Inc                  Williams, Trotter & Associates
xxxxxx4339                         xxx8088
1309 Technology Pkwy,              Clinical Pathology Associates
Cedar Falls, IA 50613              PO Box 3138
                                   Abilene, TX 79604


The Estates of Northwoods
xx0511
C/O Management Support
PO Box 680425
San Antonio, TX 78268


TXU
xxxxxxxx1972
P.O. Box 650654
Dallas, TX 75265-0654



University Of Phoenix
xxxxxx4339
4615 E. Elwood St Fl 3
Phoenix, AZ 85040



US Dept Of Education/GLELSI
xxxx-xxxx-xxxx-8581
2401 International Lane
Madison, WI 53704



US Dept Of Education/GLELSI
xxxx-xxxx-xxxx-0581
2401 International Lane
Madison, WI 53704



US Dept Of Education/GLELSI
xxxx-xxxx-xxxx-9577
2401 International Lane
Madison, WI 53704




                                              Page 14
        Case 19-10071-rlj13 Doc 13 Filed 04/24/19                       Entered 04/24/19 16:24:14                  Page 15 of 20
The Black and White Law Firm, P.C.
1290 S Willis Street, Suite 125
Abilene, TX 79605



Bar Number: 02371500
Phone: (325) 692-8100
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                       ABILENE DIVISION
                                                             Revised 10/1/2016

IN RE: Eloisa Pequeno                              xxx-xx-3142      §      CASE NO: 19-10071-13
       6201 Duchess Ave                                             §
       Abilene, TX 79606                                            §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                      4/10/2019
                                                                                                  DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                            $285.00

 Disbursements                                                                                  First (1)                 Second (2) (Other)

 Account Balance Reserve                                                                          $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                          $28.00                              $28.50

 Filing Fee                                                                                       $0.00                               $0.00
 Noticing Fee                                                                                    $51.45                               $0.00

 Subtotal Expenses/Fees                                                                          $84.45                              $28.50
 Available for payment of statutory fees and charges. Adequate
 Protection, Attorney Fees and Current Post-Petition Mortgage                                  $200.55                              $256.50
 Payments:

SECURED CREDITORS (INCLUDING PRE-PETITION MORTGAGE ARREARS):
                                                                                                             Adequate              Adequate
                                                                           Scheduled          Value of       Protection           Protection
 Name                                 Collateral                             Amount          Collateral     Percentage       Payment Amount
 CSFServicing                         2013 Chevy Cruae                      $9,149.18        $9,200.00          1.25%                $115.00

                                                                        Total Adequate Protection Payments:                         $115.00

DOMESTIC SUPPORT OBLIGATION CREDITORS:
                                                                                                             Adequate              Adequate
                                                                           Scheduled                         Protection           Protection
 Name                                                                        Amount                         Percentage       Payment Amount

                                                                        Total Adequate Protection Payments:                            $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
          Case 19-10071-rlj13 Doc 13 Filed 04/24/19                      Entered 04/24/19 16:24:14              Page 16 of 20
Case No:     19-10071-13
Debtor(s):   Eloisa Pequeno



 CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled    Value of
   Name                                Collateral                            Start Date         Amount    Collateral   Payment Amount

                                                                         Total Adequate Protection Payments:                    $0.00

 SUMMARY OF PRE-CONFIRMATION PAYMENTS

   First Month Disbursement (after payment of Clerk's Filing Fee and Chapter 13 Trustee Percentage Fee):

   Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                          $0.00
   Adequate Protection to Secured Creditors @ min. of 1.25%                                                                   $115.00
   Adequate Protection to Domestic Support Obligations @ min. of 1.25%                                                          $0.00
   Debtor's Attorney, pro rata:                                                                                                $85.55

   Disbursements starting month 2 (after payment of Clerk's Filing Fee and Chapter 13 Trustee Percentage Fee):

   Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                          $0.00
   Adequate Protection to Secured Creditors @ min. of 1.25%                                                                   $115.00
   Adequate Protection to Domestic Support Obligations @ min. of 1.25%                                                          $0.00
   Debtor's Attorney, pro rata:                                                                                               $141.50



 DATED:________________________
         4/24/2019

 /s/ PHIL BLACK
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-10071-rlj13 Doc 13 Filed 04/24/19                   Entered 04/24/19 16:24:14         Page 17 of 20
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                               ABILENE DIVISION

  IN RE: Eloisa Pequeno                                                           CASE NO.    19-10071-13
                                     Debtor


                                                                                  CHAPTER     13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


   I, the undersigned, hereby certify that on April 24, 2019, a copy of the attached Chapter 13 Plan, with any attachments,
was served on each party in interest listed below, by placing each copy in an envelope properly addressed, postage fully
prepaid in compliance with Local Rule 9013 (g).




                                 /s/ PHIL BLACK
                                 PHIL BLACK
                                 Bar ID:02371500
                                 The Black and White Law Firm, P.C.
                                 1290 S Willis Street, Suite 125
                                 Abilene, TX 79605
                                 (325) 692-8100



Aaron's Sales and Lease                          Baxter Credit Union                        Capital One Bank
xxxxx-xxx8580                                    xxxxxxx0103                                xxxx-xxxx-xxxx-3309
PO Box 100039                                    340 N Milwaukee Avenue                     15000 Capital One Dr.
Kennesaw, GA 30156                               Vernon Hills, IL 60061                     Richmond, VA 23238



Afni, Inc.                                       Baxter Credit Union                        Complete Payment Recovery Services
xxxxxx1720                                       xxxxxxx0101                                Inc
P.O. Box 3097                                    340 N Milwaukee Avenue                     xxxxx9982
Bloomington, IL 61702                            Vernon Hills, IL 60061                     3500 5th Street
                                                                                            Northport, AL 35476


AT&T                                             Baxter Credit Union                        Conns Credit Corp.
xxxxxxxx5836                                     xxxxxxx0102                                xxxxx2831
P.O. Box 630060                                  340 N Milwaukee Avenue                     P.O. Box 2358
Dallas, TX 75263-0060                            Vernon Hills, IL 60061                     Beaumont, TX 77704



Atmos Energy                                     C L and W PLLC                             Credit Control Corporation
xxxxxx7650                                       x4570                                      xxxxxxxx1919
PO Box 619785                                    Affordacare Urgent Care Clinic             PO Box 120630
Dallas, TX 78261-9785                            PO Box 4077                                Newport News, VA 23612-0630
                                                 Abilene, TX 79608-4077
       Case 19-10071-rlj13 Doc 13 Filed 04/24/19                      Entered 04/24/19 16:24:14         Page 18 of 20
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                ABILENE DIVISION

  IN RE: Eloisa Pequeno                                                             CASE NO.    19-10071-13
                                     Debtor


                                                                                    CHAPTER     13
                                   Joint Debtor

                                                  CERTIFICATE OF SERVICE
                                                       (Continuation Sheet #1)

Credit Systems International Inc                  Eloisa Pequeno                              Internal Revenue Service
xxxxx4669                                         6201 Duchess Ave                            Special Procedures Function
1277 Country Club Lane                            Abilene, TX 79606                           1100 Commerce St.
Ft. Worth, TX 76112                                                                           MC 5027 DAL
                                                                                              Dallas, Texas 75242


Credit Systems International Inc                  eMoneyUSA                                   Jefferson Capital Systems, LLC
xxxxx3381                                         xxxxxxx2783                                 xxxxxxxxx0003
1277 Country Club Lane                            8700 State Line Road                        16 Mcleland Rd.
Ft. Worth, TX 76112                               Leawood, KS 66206                           Saint Cloud, MN 56303



Credit Systems International Inc                  Fingerhut                                   LVNV Funding LLC
xxxxx4671                                         6138                                        xxxx-xxxx-xxxx-1863
1277 Country Club Lane                            6250 Ridgewood Road                         P.O. Box 1269
Ft. Worth, TX 76112                               St. Cloud, MN 56303                         Greenville, SC 29602



Credit Systems International Inc                  First Bank Texas                            Management Support
xxxxx8733                                         xxxx-xxxx-xxxx-x2514                        xxxx6441
1277 Country Club Lane                            P.O. Box 968                                18065 Apple Ridge Bldg 38
Ft. Worth, TX 76112                               Baird, TX 79504                             Dallas, TX 75287



CSFServicing                                      GC Services Limited Partnership             Merchants & Professional
1058080                                           xxxxxxxxxxx1710                             xxx9376
PO Box 888                                        6330 Gulfton                                5508 Parkcrest Dr. Suite 21
Arlington, TX 76004                               Houston, TX 77081                           Austin, TX 78731



DirecTV                                           Highlights                                  Midland Credit Management Inc
xxxxx2323                                         xxxxxx8364                                  xxxxxx4897
PO Box 6550                                       1800 Watermark Dr                           2365 Northside Drive, Suite 300
Greenwood Village, CO 80155                       Columbus, OH 43215                          San Diego, CA 92108
       Case 19-10071-rlj13 Doc 13 Filed 04/24/19                 Entered 04/24/19 16:24:14          Page 19 of 20
                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                              ABILENE DIVISION

  IN RE: Eloisa Pequeno                                                         CASE NO.    19-10071-13
                                    Debtor


                                                                                CHAPTER     13
                                Joint Debtor

                                               CERTIFICATE OF SERVICE
                                                    (Continuation Sheet #2)

Nemo's Coll                                    Robert Wilson                              The CBE Group Inc
xxxxxxxxxx2379                                 1407 Buddy Holly                           xxxxxx4339
14631 N. Cave Creek                            Lubbock, Texas 79401                       1309 Technology Pkwy,
Phoenix, AZ 85022                                                                         Cedar Falls, IA 50613



Nemo's Collection                              Salado Crossing                            The Estates of Northwoods
xxxxxxxxxx2378                                 0202                                       xx0511
14631 N. Cave Creek                            13230 Blanco Rd                            C/O Management Support
Phoenix, AZ 85022                              San Antonio, TX 78216                      PO Box 680425
                                                                                          San Antonio, TX 78268


Portfolio Recovery Associates                  States Recovery Systems, Inc               TXU
xxxxx619A                                      xxxx4746                                   xxxxxxxx1972
120 Corporate Blvd., Ste. 1                    2491 Sunrise Blvd                          P.O. Box 650654
Norfolk, VA 23502                              Rancho Cordova, CA 95370-4344              Dallas, TX 75265-0654



Portfolio Recovery Associates LLC              Stoneleigh Recovery Associates             University Of Phoenix
xxxx-xxxx-xxxx-5215                            xxx8348                                    xxxxxx4339
PO Box 12914                                   PO Box 1479                                4615 E. Elwood St Fl 3
Norfolk, VA 23541                              Lombard, IL 6014-8479                      Phoenix, AZ 85040



Quest Diagnostics                              Stoneleigh Recovery Associates             US Dept Of Education/GLELSI
xxxxxx6612                                     xxxxxx7L11                                 xxxx-xxxx-xxxx-8581
PO Box 740779                                  PO Box 1479                                2401 International Lane
Cincinnati, OH 45274-0779                      Lombard, IL 6014-8479                      Madison, WI 53704



Reliant Energy                                 Suddenlink                                 US Dept Of Education/GLELSI
xxxx148-4                                      xxx-xxxx-xxxxx1918                         xxxx-xxxx-xxxx-0581
P.O. Box 3765                                  PO Box 742535                              2401 International Lane
Houston, TX 77253                              Cincinnati, OH 45274-2535                  Madison, WI 53704
       Case 19-10071-rlj13 Doc 13 Filed 04/24/19                Entered 04/24/19 16:24:14      Page 20 of 20
                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                              ABILENE DIVISION

  IN RE: Eloisa Pequeno                                                      CASE NO.   19-10071-13
                                   Debtor


                                                                             CHAPTER    13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                   (Continuation Sheet #3)

US Dept Of Education/GLELSI
xxxx-xxxx-xxxx-9577
2401 International Lane
Madison, WI 53704



West Central Texas Collection Bureau
xxx9613
P.O. Box 2586
Abilene, TX 79604



Williams, Trotter & Associates
xxx8088
Clinical Pathology Associates
PO Box 3138
Abilene, TX 79604
